OPINION — AG — IN CONSIDERATION OF THE ABOVE UNDERSCORED PROVISIONS OF ARTICLE V, SECTION 8 AND PARAGRAPH (G) OF ARTICLE V, SECTION 5 OF THE OPINION IF A THIRTY DOZEN CASE OF EGGS, SUCH AS IS ABOVE REFERRED TO, AT THE TIME IT WAS RECEIVED BY THE RETAILER FROM THE WHOLESALER DOES NOT HAVE A TWO CENT INSPECTION FEE STAMP THEREON, INDICATING THE GRADE AND SIZE OF SAID EGGS AND SHOWING THAT SAID INSPECTION FEE HAD BEEN PAID, SAID RETAILER DEALER: (1) BEFORE SELLING SAID EGG IN THE ORIGINAL CASE TO A CONSUMER, WOULD BE REQUIRED TO OPEN THE CASE AND INSPECT, GRADE AND SIZE THE EGGS THEREIN AND TO THEREON AFFIX A TWO CENT INSPECTION FEE STAMP OF SAID EGG CASE INDICATING THE GRADE AND SIZE OF SAID EGGS, AND SHOWING THAT SAID FEE HAD BEEN PAID, AND (2) BEFORE SELLING SAID EGGS IN ONE DOZEN EGG CARTONS TO CONSUMERS, WOULD BE REQUIRED TO INSPECT, GRADE AND SIZE SAID EGGS AND PLACE THEM IN SUCH CARTONS AND AFFIX A ONE FOURTH CENT INSPECTION FEE STAMP THEREON INDICATING THE GRADE AND SIZE OF SAID EGGS AND SHOWING THAT SAID FEE HAD BEEN PAID. (FRED HANSEN)